DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-10 and 12-16 are pending in the instant invention.  According to the Amendments to the Claims, filed June 9, 2022, claims 1-9 and 12 were amended, claim 11 was cancelled and claims 15 and 16 were added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CN2019/082618, filed April 15, 2019, which claims priority under 35 U.S.C. § 119(a-d) to CN 201810339098.1, filed April 16, 2018.

Status of Restrictions / Election of Species

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on June 9, 2022, is acknowledged: a) Group I - claims 1-9 and 16; and b) substituted pyrrolo[2,1-f][1,2,4]triazine of the formula () - pp. 33-34, Example 6, compound 26, T-2-S.
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted pyrrolo[2,1-f][1,2,4]triazines of the formula (), where R1 = -H; R2 = -H; R3 = -H; R4 = -H; R5 = -H; R6 = -H; R7 = -H; R8 = -H; X1 = -CH3, CH2D, CHD2, or CD3; X2 = -CD3; Y1 = -H; Y2 = -H; Y3 = -H; Y4 = -H; Y5 = -H; Y6 = -H; Y7 = -H; Y8 = -H; Y9 = -H; Y10 = -H; and Y11 = -H, respectively, which encompass the elected species, were neither found to be free of the prior art, nor allowable, since they were rejected under 35 U.S.C. § 103 in the Non-Final Rejection, mailed on April 1, 2022.
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on April 1, 2022, the instant Markush claim was restricted to substituted pyrrolo-[2,1-f][1,2,4]triazines of the formula (), where R1 = -H or D; R2 = -H or D; R3 = -H or D; R4 = -H or D; R5 = -H or D; R6 = -H or D; R7 = -H or D; R8 = -H or D; X1 = -CH3, CH2D, CHD2, or CD3; X2 = -CH2D, CHD2, or CD3; Y1 = -H or D; Y2 = -H or D; Y3 = -H or D; Y4 = -H or D; Y5 = -H or D; Y6 = -H or D; Y7 = -H or D; Y8 = -H or D; Y9 = -H or D; Y10 = -H or D; and Y11 = -H or D, respectively.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on April 1, 2022.
	Next, the inventor or joint inventor should further note that this invention contains claims 10 and 12-15, drawn to nonelected inventions, without traverse, in the reply filed on June 9, 2022.  A complete reply to the Final Rejection may include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.02.
	Then, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on April 1, 2022.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed June 9, 2022.
	Thus, a second Office action and prosecution on the merits of claims 1-9 and 16 is contained within.

Reasons for Allowance

	Claims 8-10 and 12-21 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted pyrrolo[2,1-f][1,2,4]triazines, as recited in claim 8.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:


	The TITLE of the disclosure:
SUBSTITUTED PYRROLO[2,1-f][1,2,4]TRIAZINES AS KIT AND/OR PDGFR INHIBITORS

	has been deleted and replaced with the following:
---“SUBSTITUTED PYRROLO[2,1-f][1,2,4]TRIAZINES AS KIT AND/OR PDGFR-ALPHA INHIBITORS”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“	A compound selected from the group consisting of:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 T-1-S, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 T-2-S,



    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 T-3-S, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 T-4-S,



    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 T-5-S, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 T-6-S,


and 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 T-7-S,


or a pharmaceutically acceptable salt thereof.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 8, wherein the compound is:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 T-1-S,

or a pharmaceutically acceptable salt thereof.”---

	In claim 10, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 8, wherein the compound is:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 T-2-S,

or a pharmaceutically acceptable salt thereof.”---

	In claim 12, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable excipient and a compound according to claim 8, or a pharmaceutically acceptable salt thereof.”---

	In claim 13, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition according to claim 12, wherein the pharmaceutical composition further comprises at least one additional therapeutic agent.”---

	In claim 14, the entire text:
	has been deleted and replaced with the following:
---“A method for inhibiting platelet-derived growth factor recptor alpha activity in a subject, wherein the method comprises administering to the subject in need thereof an effective amount of a compound according to claim 8, or a pharmaceutically acceptable salt thereof.”---


	In claim 15, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 14, wherein the subject has a disease mediated by platelet-derived growth factor recptor alpha selected from the group consisting of acute myeloid leukemia, a gastrointestinal stromal tumor and mastocytosis.”---

	In claim 16, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 14, wherein the platelet-derived growth factor recptor alpha has a mutation in exon 18.”---

	For new claim 17, the following text is inserted:
---“The method according to claim 14, wherein the platelet-derived growth factor recptor alpha has a mutation at residue 842.”---

	For new claim 18, the following text is inserted:
---“A method for inhibiting platelet-derived growth factor recptor alpha activity in a subject, wherein the method comprises administering to the subject in need thereof an effective amount of the pharmaceutical composition according to claim 12.”---

	For new claim 19, the following text is inserted:
---“The method according to claim 18, wherein the subject has a disease mediated by platelet-derived growth factor recptor alpha selected from the group consisting of acute myeloid leukemia, a gastrointestinal stromal tumor and mastocytosis.”---

	For new claim 20, the following text is inserted:
---“The method according to claim 18, wherein the platelet-derived growth factor recptor alpha has a mutation in exon 18.”---

	For new claim 21, the following text is inserted:
---“The method according to claim 18, wherein the platelet-derived growth factor recptor alpha has a mutation at residue 842.”---

	Claims 1-7 have been cancelled.

	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Zhengzheng Yao (Reg. No. 73,982) on June 15, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624